                                                                                 FILED
                                                                      CLERK, U.S. DISTRICT
                                                                                           COURT
 1

 2
                                                                          ~'JL 15 2019
                                                                 C ENTRAL DISTRICT OF
 3                                                                                      CALIFORNIA
                                                                ~Y „ ~ ~/                  DEPUTY
 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                 CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   )              ~q —Z~S ~(~'1
11
                           Plaintiff,            )        ORDER [OF DETENTION] LSETTING
12                                                        CONDITIONS OF RELEASE] AFTER HEARING
                   v.                            )              (18 U.S.C. ~ 3148(b):
13                                                           (Allegations of Violation of
           (i.1Y~~\~     Q f~`C1L_               )          Pretrial Conditions of Release)
14
                           Defendant.            )
15

16                                                    A.

17          On    motion of     the    Government         involving     an alleged violation of

18   conditions of pretrial release and warrant for arrest issued by [Judge

19                                     J


20

21          The court finds there is

22   (1)

23          (A)    ( )     Probable        cause     to    believe     that       the      defendant has

24                         committed       a   Federal,     State,    or    local       crime        while   on

25                         release; or

26          (B)    ~ Clear           and   convincing evidence that the                    defendant has

27                         violated any other condition of release; and

28
 1   (2)

 2         (A)   ~ Based on the factors set forth in 18 U.S.C. ~ 3142(g),

 3                     there is no condition or combination of conditions of

 4                     release that will assure that the person will not flee or

 5                     pose a danger to the safety or any other person or the

 6                     community; or

 7         (B)   ( )   The    person is    unlikely to abide         by any condition or

 8                     combination of conditions of release.

 9                            and/or, in the event of (1)(A)

10   (3)         ( )   There    is   probable       cause   to   believe   that,    while on
11                     release, the defendant committed a Federal, State, or

12                     local felony, and the presumption that no condition or

13                     combination of conditions will assure that the person

14                     will not pose a danger to the safety of any other person

15                     or the community has not been rebutted.

16                                              or

17   (4)         ( )   The court finds that there are conditions of release that

18                     will assure that the defendant will not flee or pose a

19                     danger   to   the   safety      of   any    other   person   or    the
20                     community, and that the defendant will abide by such

21                     conditions.     See separate order setting conditions.

22               ( )   It is further ordered that this order is stayed for 72

23                     hours in order to allow the Government to seek review

24                     from    the   [assigned       district     judge]   [criminal     duty
25                     district judge].

26                                           or

27

28

                                                2
 1                                     C.

 2        ~    IT IS ORDERED defendant be detained prior to trial.

 3                 DATED: ~-i
                                ~~~g
 4

 5                                         U.S. MAGISTRATE/DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   [11/04]

28

                                       3
